Bsevard, J.,
delivered the opinion of all the judges, except Tbezevant, J., absent, sick. The science of pleading has been re-1 w commended by the greatest sages of the law. It is eulogized by Lit-tleton, and Lord Coke, as the most honorable and profitable thing in the law. Other eminent judges in England, have made honor, able mention of it, and have said, that, when properly understood, it is the soundest and closest logic ; and that its rules are founded in good sense, and are calculated to promote the ends of justice. Its principal objects are certainty, and despatch, to which nothing is more conducive than precision and brevity. By the general rules of pleading, uncertainty, contradiction, repugnancy, insensibility, and duplicity, are exceptionable, and may be taken advantage'of by demurrer. The end of pleading is, to reduce all matters in debate between the parties, to a certain and single point. Duplicity in pleas would tend to defeat this end; by producing endless altercation and perplexity. It has been contended that pleas in abatement, are an exception from the general rule; but the authorities which have been quoted to support this distinction, do not maintain it. It is a general principle that pleas in abatement, are not to be favored, because they are generally meant to delay ; and frequently this is the sole purpose of them. And all the modern cases which bear upon the subject; show that the courts do hold a very strict hand over them,- and will set them aside on demurrer for the least defect or inaccuracy. In the present case the plea is double, inasmuch as it alleges in abatement two causes of abatement, of different and distinct natures; either of which would be sufficient to quash the writ; and which admit of different and distinct answers. The principles and doctrine of the law are both opposed to the plea; and, therefore, the judgment of the District Court is affirmed, that the defendant answer ovei.